32 F.3d 573
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Kirk LEGGETT, Defendant-Appellant.
No. 94-15177.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 3, 1994.*Decided Aug. 15, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Michael Kirk Leggett appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion.  Leggett contends that his guilty plea was involuntary, without counsel, and without an adequate competency hearing.  We have jurisdiction under 28 U.S.C. Sec. 2255.


3
After reviewing the legal issues de novo and the factual findings for clear error,  see Doganiere v. United States, 914 F.2d 165, 167 (9th Cir.1990), cert. denied, 499 U.S. 940 (1991), we affirm for the reasons stated in the district court's order,  see United States v. Bradshaw, 690 F.2d 704, 712 (9th Cir.1982) (interpreting former competency statute and holding that a hearing is not required if psychiatric reports indicate defendant is competent), cert. denied, 463 U.S. 1210 (1983);   United States v. Aponte, 591 F.2d 1247, 1250 (9th Cir.1978) ("Faretta teaches that a court cannot force counsel upon a competent defendant who elects, after being fully informed, to represent himself.  Dujanovic teaches that the election must be tested before trial and that the record must show the basis for the court's finding that the right to counsel has been competently and intelligently waived.");   cf. United States v. Frank, 956 F.2d 872, 874-78 (9th Cir.1991) (finding no error in district court's determination that defendant was competent to stand trial and had knowingly and voluntarily waived right to counsel during police interrogation), cert. denied, 113 S.Ct. 363 (1992).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Therefore, we deny Leggett's request for oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3